Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group I (Claims 45-55) and Species B (Fig. 2) in the reply filed on 3/19/2021 is acknowledged. Claims 56-64 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 

Claims 45-53 and 55 are rejected under 35 U.S.C. 103 as being unpatentable over US 2003/0055414 to Altshuler et al.
[Claims 45 and 55] Altshuler discloses a system (Figs. 1-5, 8, 9 and 13) for controlled thermal treatment of a target (hair bulb; Par 0013), which contains a chromophore of interest (melanin; Par 0055), embedded in a surrounding medium (skin), the system comprising: a cooling device (thermal element/component 56; Par 0041) configured for applying cooling to a surface of the surrounding medium (“For pre-cooling, it is generally desired to cool the entire epidermis 12 to DE junction 16.” Par 0046); a light source (30; Par 0037) configured to transmit light into the surrounding medium, the target, and the chromophore of interest (Par 0013; when focusing/delivering light to the hair bulb, it is also inherently delivered to melanin, since the melanin is contained with the bulb); a processor (Controls 34) in communication with the cooling device and the light source and configured to control the cooling device and the light source (Par 0038); and a memory (implicit to a processor) having stored thereon instructions that, when executed by the processor, cause the processor to execute a pre-conditioning routine and a photo-treatment routine, wherein the 
For clarity, most of the disclosure of Altshuler focuses on an embodiment where the pre-heating is accomplished by the thermal components (56), i.e. thermoelectric device.  However, as pointed out above, Par 0017 explicitly states “alternatively, a low energy radiation source, which can be either the same or different than that used for treatment, can be used to perform the preheating operation”.  This makes it abundantly clear that a light source, specifically the same light source that provides the treatment, i.e. light source 30, performs the pre-heating. Therefore, any discussion/disclosure by Altshuler of pre-heating accomplished by thermal components (56) is also applicable to a light source that performs the same function.  

Regarding, the limitations of a processor and memory, Altshuler is silent with regards to the specific structure of controls (34).  While the controller is more than likely a processor with memory, the reference fails to explicitly teach such a structure.  The examiner takes official notice that a processor with memory being programmed to control light therapy devices are pervasive throughout the art and it would be obvious to one of ordinary skill to substitute the nondescript controller taught by Altshuler for a processor with memory, as is conventional and well-known in the art. 
[Claims 46-47] Par 0068 discloses “a wavelength which preferentially targets melanin”.  Melanin is a well-known chromophore.  Furthermore, it is abundantly clear that the hair bulb (which is the target of the laser treatment) contains melanin (Par 0055) and therefore melanin is also the target of the pre-heating.  It is abundantly clear, as pointed out above, that the target (including the chromophore) is heated to a temperature greater than the surrounding tissue (Par 0009, 0016-17 and 0046-49).

[Claim 49] Altshuler is discussed above, but fails to explicitly disclose simultaneously applying cooling and heating during the pre-conditioning routine.  However, the examiner contends that there are only three possible options, pre-heating before pre-cooling, pre-cooling before pre-heating or both at the same time.  Therefore, based on the fact that there are only three options for the order of pre-heating and pre-cooling, it would have been obvious to try any of these options, including simultaneous application of light (for heat) and cooling, as this is merely choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success.
Altshuler discloses applying cooling during the treatment (Par 0083). 
[Claims 50-51] Altshuler discloses a pulsed laser source (30, Par 0037)
[Claim 52] Altshuler discloses a thermally conductive material (52, 54 or 58) coupled to a cooling circuit (56); See Pars 0041-42. 
[Claim 53] Altshuler discloses that the selected depth may be 1 mm to 5 mm (Par 0013).  As pointed out above, the chromophore of interest is melanin. 

54 is rejected under 35 U.S.C. 103 as being unpatentable over Altshuler as applied to claim 45 above, and further in view of US 2002/0091377 to Anderson et al.
Altshuler is discussed above, including explicitly teaching the treatment of “various dermatological conditions” (Pars 0011 and 0039), but fails to explicitly teach targeting the sebaceous gland/sebum.  Anderson, in the same field of endeavor, makes it clear that it is known to use light to target a specific chromophore, including melanin or sebum, to treat a desired dermatological condition (Pars 0003, 0043, 0086-87).  Therefore, it would have been obvious to modify Altshuler to specifically target any known chromophore/target, including sebum/sebaceous gland, in order to treat a desired dermatological condition, specifically acne, as taught by Anderson. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The concept of pre-cooling and pre-heating a target chromophore/structure located at a depth within the skin is well known: 
US 5,968,034 to Fullmer (Col 10, lines 13-52)
	US 6,451,007 to Koop et al. (Col 3, lines 18-34)
	US 2005/0107850 to Vaynberg et al. (Par 0037)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lynsey C Eiseman whose telephone number is (571)270-7035.  The examiner can normally be reached on M-F 8:30 to 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792